      Case 1:17-cv-01574-RCL Document 110-1 Filed 08/15/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                  )
PRESERVATION IN THE UNITED STATES,           )
et al.                                       )
                                             )
      Plaintiffs,                            )
                                             )
             v.                              )   Civ. No. 17-cv-01574-RCL
                                             )
TODD T. SEMONITE, Lieutenant General,        )
U.S. Army Corps of Engineers, et al.,        )
                                             )
      Defendants                             )
                                             )
and                                          )
                                             )
VIRGINIA ELECTRIC & POWER COMPANY            )
                                             )
      Defendant-Intervenor.                  )
                                             )


      DECLARATION OF RICHARD D. TABORS IN SUPPORT OF OPPOSITION TO
          DEFENDANTS’ MOTIONS FOR REMAND WITHOUT VACATUR




                                         1
        Case 1:17-cv-01574-RCL Document 110-1 Filed 08/15/19 Page 2 of 4




                            Declaration of Richard D. Tabors

       I, Richard D. Tabors, hereby declare as follows:

       1.      I am over the age of twenty-one and the facts set forth in this Declaration

are based upon my personal knowledge, my work, or work done under my direction.

Were I called upon as a witness in this proceeding, I could and would testify competently

thereto under oath. As to those matters that reflect an opinion, they reflect my personal

and professional opinion on the matter.

       2.      I have been a resident of Cambridge, Massachusetts since 1970. I received

a BA in Biology from Dartmouth College in 1965, and an MS and PhD in Geography and

Economics from the Maxwell School of Syracuse University in 1969 and 1970. In

addition, I received an Honorary Doctorate in Engineering from the University of

Strathclyde in Glasgow, Scotland in 2015. From 1970 to 1976, I was a member of the

research staff and faculty at Harvard University. In 1976, I joined the research staff of the

Massachusetts Institute of Technology where I held a range of research and teaching

assignments that culminated in the title of Senior Research Engineer and Senior Lecturer

in the School of Engineering. I was Assistant director of the Laboratory of

Electromagnetic and Electronic Systems (the MIT Power Systems laboratory) and

Associate Director of the Technology and Policy teaching program. I have been an active

consultant and expert witness in power system markets, economics and planning

worldwide through firms of which I have been both the founder and an officer. This has

included Tabors Caramanis & Associates (1988 until sold to Charles River Associates in




                                              1
        Case 1:17-cv-01574-RCL Document 110-1 Filed 08/15/19 Page 3 of 4



2004), Charles River Associates (2004 to 2012) and Tabors Caramanis Rudkevich (2014

to the present).

        3.         I have reviewed and am familiar with the Regional Transmission

Expansion Plan (“RTEP”) documents prepared by PJM Interconnection, LLC (“PJM”)

for 2012, 2014, 2015, 2016, 2017, 2018, and 2019, each of which provides summer peak

power flow cases estimating load in Dominion Virginia Power Zone 356. Dominion

Virginia Power Zone 356 is the same as the North Hampton Roads Load Area, which is

the area that the Surry-Skiffes Creek-Whealton transmission line project is intended to

serve. The RTEP estimates are summarized in the following chart:

         RTEP Year                      Forecast Year          Load Forecast (Zone 356)

             2012                            2020                      1708 MW

             2014                            2018                      1518 MW

             2015                            2019                      1567 MW

             2016                            2020                      1405 MW

             2017                            2021                      1423 MW

             2018                            2022                      1405 MW

             2019                            2023                      1407 MW



        4.         I have also reviewed and am familiar with the Federal Energy Regulatory

Commission (“FERC”) Form 715 filings by PJM for 2011 (filed April, 2012), 2015 (filed

April, 2016), and 2018 (filed April, 2019), each of which provides summer peak power

flow cases estimating load in Dominion Virginia Power Zone 356. Those estimates are

summarized in the following chart:



                                               2
Case 1:17-cv-01574-RCL Document 110-1 Filed 08/15/19 Page 4 of 4
